DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/5/20. Applicant’s election without traverse of group I in the reply filed on 12/5/20 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al., US Patent Publication 2012/0140052 in view of Moon, US Patent Publication 2016/0224175.
Regarding independent claim 1, Baek et al. teaches an electroluminescence display device (display panel 100 is described to be an electroluminescence device in paragraph 0038), comprising: 
an emission line (gate lines described in paragraph 0045); 
subpixels connected to the emission line (as shown in figure 6 and described in paragraph 0063); and 
an emission driver (gate driving circuit of paragraph 0045) configured to supply an emission signal (gate pulse of paragraph 0045) to the emission line (paragraph 0045 describes how the “gate driving circuit includes a level shifter 120 and a plurality of shift registers 130 and sequentially supplies a gate pulse to the gate lines of the display panel 100 under the control of the timing controller 110”), the emission driver comprising a plurality of stages (paragraph 0052 describes the plurality of stages of the shift registers 130 that are given to be part of the gate driving circuit in paragraph 0045), a kth stage, among the plurality of stages (shown in figure 12 and described in paragraph 0090), comprising: 
a first output node connected to the emission line (output Gn of figure 12 as given in paragraph 0094 to be the first output terminal for outputting the gate pulse to the gate line); 
a second output node (second output terminal CARn of figure 12 as given in paragraph 0094); 
Q and QB1 and QB2 nodes of figure 12 as given in paragraph 0094); 
a pull-down circuit (transistors T7A-T7D of figure 12 as given in paragraph 0094) and a pull-up circuit (transistors T6A-T6B of figure 12 as given in paragraph 0094) respectively controlled by the Q node (paragraph 0094 describes “a first QB node QB1 for controlling pull-down transistors T7C and T7D connected to the first output terminal, a second QB node QB2 for controlling pull-down transistors T7A and T7B connected to the second output terminal”) and the second output node (paragraph 0094 describes “a pull-up transistor T6A connected to the second output terminal”), the pull-down circuit and the pull-up circuit being configured to provide a voltage to the first output node (paragraphs 0103 and 0105 describe how the circuits provide the gate pulses to the first output terminal of the gate line Gn); 
a second controller configured to receive a voltage of a second output node of the (k-1)th stage or a second start signal (paragraph 0093 describes how “an (n-1)th carry signal output from an (n-1)th stage are input to a start terminal of the n-th stage” where the input terminal is the second controller); 
a third controller (TFT T6A  of figure 12) configured to control the voltage of the second output node (paragraph 0102 describes how the transistor is used to control and output the CARn signal or voltage); and  DB1/ 105374947.1Attorney Docket No.: 002463-526 1 Page 37 
a fourth controller (TFTs 4A-5D of figure 12) configured to be controlled by the second output node (paragraphs 0099-0101 describe how the CARn signal is used in the control of other stages), 
wherein 'k' is a natural number of 1 or more (as described in paragraphs 0070 and 0092-0094 to be at least one stage as depicted in figure 12).  

Moon teaches the different controllers and teaches a first controller (top portion of circuit including T1 of figure 20) configured to receive a voltage of an output node of a (k-1)th stage, among the plurality of stages, or a first start signal (figure 20 shows that G(n-1) is received by T1 as given in paragraph 0159);
a second controller (bottom portion of circuit of figure 20) configured to receive a voltage of a second output or a second start signal (figure 20 shows that input is received in the bottom half of the circuit depicted in figure 20 as given in paragraph 0159);
a third controller configured to control the voltage of the output node (paragraph 0158 explain how Gn is controlled by the transistors and circuitry depicted); and
a fourth controller (first transistor T1 of the next stage that receives Gn (not depicted)) configured to be controlled by the output node (paragraph 0159 explains how the previous Gn is received by the T1 of the next stage).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the control taught by Moon into the system of Baek et al. The rationale to combine would be to provide a gate driver circuit capable of minimizing leakage current of a stage in a standby state during touch operation so as to hold a voltage of a Q node of the stage, securing a clock time at high resolution by reducing a margin time between a display time and a touch time, and increasing the touch time paragraph 0019 of Moon).
Regarding claim 2, Baek et al. and Moon teaches the electroluminescence display device of claim 1, and Moon teaches further wherein the fourth controller comprises a Q node stabilizer (a Q-node stabilizer 212 of figure 12 as given in paragraph 0157) configured to separate the Q node into a primary Q node and a Q'-node (Q-node and QB-node of figure 20 as given in paragraph 0160).  
Regarding claim 3, Baek et al. teaches further the electroluminescence display device of claim 2, wherein the fourth controller further comprises an operation margin enhancement portion configured to reduce or prevent collision between voltages of the fourth controller (paragraphs 0099-0101 describe how the TFTs 4A-5D are used to control the voltages efficiently to prevent interaction or collision via the discharging).  
Regarding claim 4, Baek et al. and Moon teaches the electroluminescence display device of claim 1, and Moon teaches further wherein: the third controller further comprises a capacitor (CQ and CQB of the stage depicted in figure 20); and at least one transistor (Tdown of the stage depicted in figure 20) connected to the capacitor (as depicted in figure 20) is in each of the third controller and the fourth controller (Tdown is given to control Gn and also is connected to the next stage where Gn is input through the output terminal), the at least one transistor being a double-gate type transistor (paragraphs 0157-0158 describe the use of a transistor to implement Tdown of figure 20).  
Moon teaches the use of a transistor but does not specify that the transistor is a double-gate type transistor. Thus, (1) there was a finding that (i.e. the pull-down circuit should be implemented by transistors), there had been a recognized problem or need in the art, (i.e. the need to reduce and combine circuitry elements to make devices smaller) which may include a design need or market pressure to solve a problem (i.e. solving the problem by combining transistors to add functionality while maintaining or reducing size); (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem (i.e. only a certain number of types of known transistors), (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions (i.e. double-gate transistors are known) with a reasonable expectation of success (i.e. double-gate transistors are often used in the field); and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (i.e. double-gate transistors are similar to the transistors explicitly described in the prior art).
	It is therefore respectfully submitted the claim would have been obvious to a person of ordinary skill in the art for which has good reason to pursue the known options and consequently such options would have been within the technical grasp to a person of skill in the art as shown above. This therefore leads those of skill in the art to the anticipated success, and was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try shows that it was obvious under § 103. See KSR, 550 U.S. at 421, 82 USPQ2d at 1397, Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007), Alza Corp. v. Mylan Labs., Inc., 464 F.3d 1286, 80 USPQ2d 1001 (Fed. Cir. 2006), In re Kubin, 561 F.3d 1351, 90 USPQ2d 1417 (Fed. Cir. 2009), Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., 492 F.3d 1350, 83 USPQ2d 1169 (Fed. Cir. 2007), Ortho-McNeil Pharm., Inc. v. Mylan Labs, Inc., 520 F.3d 1358, 86 USPQ2d 1196 (Fed. Cir. 2008), Bayer Schering Pharma A.G. v. Barr Labs., Inc., 575 F.3d 1341, 91 USPQ2d 1569 (Fed. Cir. 2009), Sanofi-Synthelabo v. Apotex, Inc., 550 F.3d 1075, 89 USPQ2d 1370 (Fed. Cir. 2008), Rolls-Royce, PLC v. United Tech. Corp., 603 F.3d 1325, 95 USPQ2d 1097 (Fed. Cir. 2010), Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328-29, 92 USPQ2d 1849, 1854 (Fed. Cir. 2009), See MPEP § 2143 (E)
Regarding claim 5, Baek et al. and Moon teaches the electroluminescence display device of claim 1, and Moon teaches further wherein the pull-down circuit (portion of the circuit depicted in figure 20 that includes pull-down transistor Tdown as given in paragraph 0157) comprises a capacitor connected to the Q node and the first figure 20 shows the capacitors connected to the Q nodes and the output node through the pull-down transistor Tdown).  
Regarding claim 6, Baek et al. and Moon teaches the electroluminescence display device of claim 1, and Moon teaches further wherein: 
the first controller is further configured to be controlled by a first clock signal (paragraph 0158 describes the use of first clock signal CLK1 in the top half figure 20); 
the second controller is further configured to be controlled by a second clock signal (paragraph 0160 describes the use of second clock signal CLK2 in the bottom half figure 20); and 
the first clock signal and the second clock signal swing between a low voltage and a high voltage at a cycle of one horizontal period and have their respective phases opposite to each other (paragraph 0145 explains that the clock signals CLK1 and CLK2 have opposite logic levels and figures 4 and 8A and 8B render obvious the teachings of multiple clock signals that swing between a low voltage and a high voltage at a cycle of one horizontal period and have their respective phases opposite to each other).  
Regarding claim 7, Baek et al. and Moon teaches the electroluminescence display device of claim 1, and Moon teaches further wherein the fourth controller comprises: 
a T6 transistor (transistor T1 of next stage as that depicted in figure 20) configured to be controlled by the second output node (based on input Gn that is output from the output node of the previous stage) and connected to the Q node (Q node depicted in figure 20); 
transistor T3 of next stage as that depicted in figure 20) connected to the Q node (Q node depicted in figure 20), configured to separate the Q node into a primary Q node and a Q'-node (via Q-node stabilizer 212 of figure 20 ); and 
a C2 capacitor (CQ of next stage depicted in figure 20) connected to the Q node and a second clock signal line (based on depictions of figure 20).  
Regarding claim 8, Moon teaches further the electroluminescence display device of claim 7, wherein the fourth controller further comprises: 
a T10 transistor (Tdown of next stage as depicted in figure 20) configured to be controlled by a second clock signal (CLK2 depicted in figure 20) and connected to the Q node (Q-node depicted in figure 20) and the T6 transistor (transistor T1 of next stage as that depicted in figure 20); 
a C4 capacitor (CQB of next stage as depicted in figure 20) connected to the second output node and the high voltage line (figure 20 shows connection to the output via Tdown and voltage line VGL).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260.  The examiner can normally be reached on Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627